UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7213



EMRICH C. KENNY,

                                             Plaintiff - Appellant,

          versus


P. A. TERRANGI, Warden; JOHN M. JABE, Warden;
R. TILLER, Counselor,

                                            Defendants - Appellees.



                             No. 99-7244



EMRICH C. KENNY,

                                             Plaintiff - Appellant,

          versus


P. A. TERRANGI, Warden; JOHN M. JABE, Warden,
R. TILLER, Counselor,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-453)


Submitted:   March 9, 2000                 Decided:   March 15, 2000
Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emrich C. Kenny, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Emrich Kenny, a prisoner who has had three previous cases

dismissed as frivolous under the Prison Litigation Reform Act,1 28

U.S.C.A. § 1915 (West Supp. 1999), filed two appeals from the

district court’s order denying his petition to proceed in forma

pauperis and dismissing without prejudice his 42 U.S.C.A. § 1983

(West Supp. 1999) action for failure to pay the district court

filing fee.    Kenny failed to allege any basis upon which to find

that he was in imminent danger of serious physical injury as a

result of any act or omission of Appellees, so he was not entitled

to proceed without prepayment of the filing fee.2   See 42 U.S.C.A.

§ 1915(g).    Accordingly, we affirm the district court’s order.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     1
       The cases previously dismissed as frivolous were: Kenny v.
Terrangi, No. CA-97-52 (E.D. Va. July 1, 1998); Kenny v. Thompson,
No. CA-98-100 (E.D. Va. June 23, 1998); Kenny v. Virginia, No. CA-
97-30 (E.D. Va. Sept. 29, 1997).
     2
         Kenny paid the filing fee for these appeals.


                                  3